Citation Nr: 0013459	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-01 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for post-operative left knee injury residuals.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran had certified active duty with the United States 
Army Reserve from May 1977 to August 1977 and additional 
periods of active duty for training with the Army Reserve.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) which determined 
that the veteran had not submitted new and material evidence 
to reopen his claim of entitlement to service connection for 
post-operative left knee injury residuals.  The veteran has 
been represented throughout this appeal by the Puerto Rico 
Public Advocate for Veterans Affairs.  


FINDINGS OF FACT

1.  In February 1996, the RO denied service connection for 
post-operative left knee injury residuals.  In July 1996, the 
veteran submitted a notice of disagreement with the adverse 
decision.  

2.  In August 1996, the RO issued a statement of the case to 
the veteran and his accredited representative.  The veteran 
did not subsequently perfect a timely substantive appeal from 
the February 1996 rating decision.  

3.  The documentation submitted since the February 1996 RO 
decision is relevant and probative of the issue at hand.  

4.  The veteran's service medical records reflect that he 
sustained a left knee injury in August 1977 during his period 
of active service.  

5.  A private physician has attributed the onset of the 
veteran's current chronic left knee disability to his 
inservice left knee injury.  



CONCLUSIONS OF LAW

1.  The February 1996 RO decision denying service connection 
for post-operative left injury residuals is final.  New and 
material evidence sufficient to reopen a claim for service 
connection for post-operative let knee injury residuals has 
been presented.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156, 20.302, 20.1103 (1999).  

2.  The veteran's claim of entitlement to service connection 
for post-operative left knee injury residuals is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon 
the same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1999).  

In reviewing an application to reopen a veteran's claim of 
entitlement to service connection, the United States Court of 
Appeals for Veterans Claims (Court) has held that:

[T]he Secretary must first determine 
whether the veteran has presented new and 
material evidence under 38 C.F.R. 
§ 3.156(a)(1998) in order to have a 
finally denied claim reopened under 38 
U.S.C. § 5108.  Second, if new and 
material evidence has been presented, 
immediately upon reopening the claim the 
Secretary must determine whether, based 
upon all the evidence of record in 
support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the 
original claim) is well grounded pursuant 
to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may 
then proceed to evaluate the merits of 
the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 
5107(a) has been fulfilled.  Winters v. 
West, 12 Vet. App. 203, 206 (1999), 
citing Elkins v. West, 12 Vet. App. 209 
(1999).  


I.  Prior Final RO Decisions

In October 1994, the RO denied service connection for 
post-operative left knee injury residuals upon its 
determination that the veteran's left knee injury residuals 
existed prior to active service and were not aggravated 
therein.  The veteran was informed in writing of the adverse 
decision and his appellate rights.  He did not submit a 
notice of disagreement with the decision.  

The evidence upon which the RO formulated its October 1994 
rating decision may be briefly summarized.  The veteran's 
service medical records indicate that he sustained several 
inservice left knee injuries.  An August 1977 Army treatment 
entry notes that the veteran injured his left knee while 
performing a physical training test.  An impression of a left 
knee strain with effusion was advanced.  The report of the 
veteran's August 1977 physical examination for release from 
active duty indicates that he exhibited no lower extremity 
abnormalities.  A February 1980 hospital summary from 
Hospital de la Concepcion relates that the veteran was 
diagnosed with a ruptured left anterior cruciate ligament, a 
torn left medial collateral ligament, and a torn left medial 
meniscus.  He subsequently underwent left knee arthroscopy 
which included excision of the left medial meniscus and 
anterior cruciate stump and repair of the medial collateral 
ligament.  

Army Reserve clinical documentation dated in July 1991 
indicates that the veteran reinjured his left knee jumping 
from a truck.  He reported that he had undergone left knee 
surgery in 1981.  An impression of left knee strain was 
advanced.  A September 1991 treatment entry notes that: the 
veteran sustained a left knee injury in 1981; subsequently 
underwent a medial meniscectomy in 1981; and aggravated his 
left knee in July 1991.  Clinical documentation dated in 
October 1991 reflects that the veteran underwent left knee 
arthroscopy and was diagnosed tricompartmental degenerative 
joint disease and deficient ligaments.  The report of an 
August 1993 VA examination for compensation purposes states 
that the veteran underwent a 1979 left knee meniscectomy; 
reinjured his left knee when he dismounted from an Army truck 
during active duty for training with his United States Army 
Reserve unit in 1991; was subsequently diagnosed with a torn 
left meniscus; and underwent a left meniscectomy.  

In December 1994, the veteran sought to reopen his claim for 
service connection.  In February 1996, the RO again denied 
service connection for post-operative left knee injury 
residuals upon its determination that the veteran's 
pre-existing left knee injury residuals were not aggravated 
during active service.  In July 1996, the veteran submitted a 
notice of disagreement with the adverse decision.  In August 
1996, the RO issued a statement of the case to the veteran 
and his accredited representative.  He did not subsequently 
perfect a timely substantive appeal.  

The additional evidence which the RO considered in reaching 
its February 1996 rating decision consisted of private 
clinical documentation and written statements from the 
veteran.  The private clinical documentation notes the 
veteran's history of multiple left knee injuries; his 
associated 1981 and 1991 surgical procedures; and ongoing 
treatment of his post-operative left knee injury residuals.  
The veteran's statements advance that his pre-existing left 
knee injury residuals were aggravated by his 1991 inservice 
accident.  




II.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (1999) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1999).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the February 1996 rating 
decision consists of service medical records; VA clinical 
documentation; private clinical documentation; and written 
statements from the veteran.  A November 1998 written 
statement from Paul E. Kindy, M.D., conveys that the veteran 
injured his left knee during active duty on August 10, 1977.  
The doctor stated that he initially saw the veteran in 1977 
for "aggravation of his left knee in an injury playing 
baseball" and performed a left arthroscopic procedure which 
revealed a ruptured anterior cruciate ligament, a ruptured 
medial cruciate ligament, and torn medial meniscus.  The 
veteran subsequently underwent excision of the left medial 
meniscus and anterior cruciate stump and repair of the medial 
collateral ligament.  Dr. Kindy's written statement may be 
reasonable construed as advancing that the veteran sustained 
a chronic left knee injury during active duty and received 
surgical treatment for such disability.  The clinical 
documentation constitutes new and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for post-operative left knee injury 
residuals.  


III.  Well-Grounded Claim

Generally, a "well-grounded" claim is one which is plausible.  
The Court has directed that, in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met and 
the VA is obligated under 38 U.S.C. § 5107(a) to assist him 
in developing the facts pertinent to his claim.  Winters v. 
West, 12 Vet. App. 203, 206 (1999)

The veteran's service medical records convey that he 
sustained a left knee injury in August 1977.  In his November 
1998 written statement, Dr. Kindy advances that the veteran 
sustained an inservice knee injury in August 1977 and was 
seen in 1977 for aggravation of his left knee disability.  
The Board finds that the evidence establishes a well-grounded 
claim of entitlement to service connection for post-operative 
left knee injury residuals.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for post-operative left knee injury 
residuals is granted.  The veteran's claim of entitlement to 
service connection for post-operative left knee injury 
residuals is well-grounded.  
REMAND

The veteran asserts on appeal that he injured and/or 
aggravated his left knee during his periods of active duty 
and active duty for training with the Army Reserve.  The 
Board observes that the veteran's periods of active duty, 
active duty for training, and inactive duty for training with 
the Army Reserve have not been verified.  The Court has held 
that where evidence in support of the veteran's claim may be 
in his service record or other governmental records, the VA 
has the duty to obtain such records in order to fully develop 
the facts relevant to the claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 82 (1991).  

The November 1998 written statement from Dr. Kindy notes that 
he had treated the veteran from 1977 to 1980.  Clinical 
documentation of such treatment has not been incorporated 
into the record.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should contact the National 
Personnel Records Center and/or the 
appropriate service entity and request 
that (1) it verify the veteran's periods 
of active duty for training and inactive 
duty for training, if any, and (2) 
forward all available service medical 
records associated with such duty for 
incorporation into the record.  

2.  The RO should contact the veteran and 
request that he provide information as to 
all treatment of his left knee after 
August 1977, including the names and 
addresses of all treating physicians and 
medical facilities.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact Paul E. 
Kindy, M.D., and all other identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
their treatment of the veteran for 
incorporation into the record.  

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his post-operative left knee injury 
residuals.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should express an opinion as to 
the etiology of all identified left knee 
disabilities.  The examiner should 
specifically state what relationship, if 
any, exists between the veteran's August 
1977 inservice left knee injury and the 
onset of his current chronic left knee 
disabilities.  The claims folder should 
be made available to the examiner.  The 
examination report should reflect that 
such a review was conducted.  

4.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1999), when the 
veteran without good cause fails to 
report for examination, his reopened 
claim will be denied.  However, the 
Secretary of the VA must show a lack of 
good cause for failing to report.  
Further, the VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  Reference was made to the 
Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, paragraph 28.09(b) (3).  The RO 
must comply with all notification 
requirements regarding the duty to report 
and the failure to report for 
examination.  

5.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for post-operative left knee 
injury residuals.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claim.  



		
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals

 

